Title: To Benjamin Franklin from Richard Bache, 29 April 1780
From: Bache, Richard
To: Franklin, Benjamin


Dear sir
Philadelphia April 29 1780.
At the request of my Friend Mr. John Wilcocks, I take the Liberty of introducing to your Notice & Civilities Mr. Fox, Son of the late Mr. Joseph Fox, with whom you was well acquainted; I have not the pleasure of knowing this young Gentleman, but from the Character I have of him, I trust you will find him deserving of your Countenance & protection— I am ever Hond. sir Your Affectionate son
Rich Bache
Dr. Franklin
 
Addressed: His Excellency / Dr. Benjamin Franklin / Minister Plenipotentiary from the United States / of No. America at the Court of / Versailles / Favored by Mr. Fox
